t c memo united_states tax_court john paul massa petitioner v commissioner of internal revenue respondent docket no filed date john paul massa pro_se james r robb for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure the issues for decision are whether petitioner is entitled to schedule c trade_or_business expense deductions whether petitioner is entitled to a medical_expense_deduction for amounts claimed for his special diet and whether petitioner is liable for the sec_6651 addition_to_tax some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioner resided in colorado springs colorado on the date the petition was filed in this case petitioner is a certified_public_accountant he worked as the chief financial officer of gates land company glc until he retired in at that time glc was downsizing its workforce and petitioner was suffering from complications related to crohn's disease crohn's disease is characterized by inflammation of the lower digestive tract petitioner has endured numerous surgeries and periods of hospitalization for his crohn's disease in order to meet his minimum nutritional requirements petitioner has followed a special diet and ha sec_2 respondent's adjustments to petitioner's taxable social_security_benefits medical_expense_deduction other than to the amounts claimed for his special diet and miscellaneous_itemized_deductions are computational and will be resolved by the court's holding on the issues in this case - - taken dietary supplements recommended by his physician and a certified nutritionist petitioner conducted a bookkeeping activity during and on a schedule c attached to his return he reported gross_income in the amount of dollar_figure and claimed total expenses in the amount of dollar_figure on a schedule c attached to his return he reported no gross_income and claimed total expenses in the amount of dollar_figure in he ended his bookkeeping activity and referred his clients to another certified_public_accountant petitioner purchased personal care products sold by melaleuca inc during and according to his bank statements the total_amounts of his purchases in and were dollar_figure and dollar_figure respectively petitioner traveled to russia for weeks in date to investigate certain business ventures in preparation for these business ventures petitioner had retained an office service and warehouse space in colorado springs colorado the first issue for decision is whether petitioner is entitled to schedule c trade_or_business expense deductions for on a schedule c attached to his return petitioner reported no gross_income and claimed expenses in the total amount of dollar_figure with respect to a trade activity in the statutory_notice_of_deficiency respondent disallowed any deduction for the claimed expenses - sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the record contains evidence of communications which petitioner had in and concerning potential trade with individuals in the former soviet republics including russia however there is no evidence that any completed business transactions resulted from his communications and travel to russia petitioner testified that the lack of a reliable infrastructure and instability in the russian currency convinced him that business ventures in russia were too risky based on the record we find that petitioner was not carrying_on_a_trade_or_business during rather we find that he was investigating potential trade opportunities we further find that the amounts paid_by him during in connection with his trade activity constitute start-up_expenditures which are only deductible over the 60-month period beginning in the month in which an active trade_or_business begins sec_195 and c we hold that petitioner is not entitled to any deductions for his schedule c trade_or_business_expenses for because his alleged business activity did not rise to the level of an active trade_or_business during sec_195 the second issue for decision is whether petitioner is entitled to a medical_expense_deduction for amounts claimed for his special diet - on a schedule a attached to his return petitioner claimed medical_expenses in the total amount of dollar_figure in the statutory_notice_of_deficiency respondent disallowed any deduction for dollar_figure of the claimed expenses on the ground that petitioner did not establish that the disallowed amount meets the requirements of sec_213 this disallowed amount represents the costs which petitioner claimed for his special diet sec_213 allows as a deduction the expenses paid during the taxable_year not compensated by insurance or otherwise for the medical_care of the taxpayer to the extent that such expenses exceed percent of adjusted_gross_income the term medical_care includes the diagnosis cure mitigation treatment or prevention of disease sec_1_213-1 income_tax regs deductions for expenditures_for medical_care allowable under sec_213 are confined strictly to expenses paid primarily for the prevention or alleviation of a physical or mental defect or illness sec_1_213-1 income_tax regs an expenditure which is merely beneficial to the general health of an individual is not an expenditure for medical_care id we have held that the additional costs of obtaining medically required foods are deductible as expenditures_for medical_care 67_tc_481 38_tc_387 von kalb v commissioner tcmemo_1978_366 on the other hand we have rejected taxpayers' claims for deductions for special foods which were -- - found to be merely substitutes for foods normally consumed by an individual 46_tc_672 30_tc_1202 collins v commissioner tcmemo_1965_233 the costs of a special diet are deductible only to the extent the taxpayer establishes that such costs exceed the costs of a normal diet nehus v commissioner tcmemo_1994_631 affd without published opinion 108_f3d_338 9th cir crawford v commissioner tcmemo_1993_192 based on the record we find that petitioner has failed to establish that his special diet was other than a substitute for a normal diet we are not convinced that his special diet although followed for medical reasons differed from the diet of an ordinarily health-conscious individual sec_1 e income_tax regs moreover petitioner has failed to establish the amount by which his actual food expenditures exceeded the costs of a normal diet petitioner testified that he deducted percent of his total food expenditures_for as medical_expenses but submitted little evidence of the cost gquantity or type of foods and supplements which he purchased during we are therefore unable to make an estimate of his excess costs cf 39_f2d_540 2d cir von kalb v commissioner supra we hold that petitioner is not entitled to a medical_expense_deduction for the amounts claimed for his special diet the third issue for decision is whether petitioner is liable for the sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to timely file a return unless the taxpayer establishes that such failure is due to reasonable_cause and not due to willful neglect reasonable_cause requires the taxpayer to demonstrate that it exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 willful neglect means a conscious intentional failure or reckless indifference id the addition_to_tax equal sec_5 percent of the tax required to be shown on the return if the failure_to_file is for not more than month with an additional percent for each additional month or fraction of a month during which the failure_to_file continues not to exceed a maximum of percent sec_6651 a petitioner testified that he thought that he was not required to file a return for because he believed that his gross_income for was less than dollar_figure sec_6012 provides that an individual with a filing_status of single must file an income_tax return for any taxable_year in which his gross_income exceeds the sum of the sec_151 exemption_amount and the sec_63 basic_standard_deduction for such individual sec_6012 a the sum of these amounts for petitioner's taxable_year was dollar_figure however petitioner's reported gross_income for was dollar_figure consisting of - interest dollar_figure dividends dollar_figure and taxable individual_retirement_account distributions dollar_figure petitioner erroneously believed that his claimed schedule c business_expense deductions and his alleged net operating carryover losses from and reduced his reported gross_income for below dollar_figure these amounts reduce taxable_income under sec_63 but do not reduce gross_income under sec_61 see eg sec_61 sec_1_61-3 income_tax regs gross_income derived from business determined without subtraction of selling_expenses losses or other items not ordinarily used in computing costs of goods sold thus petitioner's reported gross_income for exceeded the sec_6012 a a threshold for filing a return petitioner's return for his taxable_year was due on date sec_6072 respondent received petitioner's return at his ogden utah service_center on date in light of the fact that he is a certified_public_accountant we find that petitioner's failure to understand the basic term gross_income does not constitute reasonable_cause for not timely filing his return accordingly we hold that petitioner is liable for the sec_6651 addition_to_tax we note that petitioner's actual gross_income for is greater than his reported gross_income as a result of the computational adjustment to the taxable_amount of his social_security_benefits under sec_86 to reflect the foregoing decision will be entered for respondent
